,
.,'




                    ]n tbe mlniteb ~tates QCourt of jfeberal QClaims
                                                  No. 20-l 18C

                                              (Filed: March 9, 2020)

                                            NOT FOR PUBLICATION

                                                            )
          SHAPATNABAYA,                                     )
                                                            )     Pro Se Complaint; Sua Sponte
                               Plaintiff,                   )     Dismissal for Want of
                                                            )     Jurisdiction; RCFC 12(h)(3).
           v.                                               )
                                                            )
          THE UNITED STATES,                                )
                                                            )
                               Defendant.                   )
          __________                                        )

                                                     ORDER

                 The complaint of pro se plaintiff Shapat Nabaya, a prisoner incarcerated at the
          Federal Correctional Institution in Seagoville, Texas, is currently before the court. See
          ECF No. 1. Because the court lacks jurisdiction over the claims made in plaintiffs
          complaint, the court must dismiss this case pursuant to Rule 12(h)(3) of the Rules of the
          United States Court of Federal Claims (RCFC). See RCFC 12(h)(3) ("If the court
          determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the
          action.").

          I.     Background

                 On January 30, 2020, plaintiff filed a complaint asserting Fourth and Fifth
          Amendment violations related to "discrimination in [his] criminal proceedings by Judge
          Mary Hannah Lauck" and seeking a "refund of [his] $24,000" allegedly paid in legal fees
          and $50,000 "for each year of [his] unjustified imprisonment." ECF No. 1 at 1. Plaintiff
          attached a variety of documents to his complaint, largely appearing to be complaints
          raised before the district court for the Eastern District of Virginia, including two criminal
          complaints, a claim of ownership for legal fees, a "claim of injury," two affidavits, and
          "statement of claim for which relief can be granted." See id.; ECF No. 1-1.

                On February 26, 2020, the clerk's office received from plaintiff a "Declaration of
          Criminal Complaint" that appeared to be related to his request for the return of his legal
                                                                                                  .

fees. No case number was included on that submission. Upon review, the clerk's office
stated that there is no provision in the rules of this court for the filing this item. The
matter was referred to the undersigned for a ruling.

IL     Legal Standards

        The court acknowledges that pro se plaintiffs are not expected to frame issues with
the precision of a common law pleading. Roche v. USPS, 828 F.2d 1555, 1558 (Fed. Cir.
1987). Therefore, plaintiffs complaints have been reviewed carefully to ascertain
whether, given the most favorable reading, any of plaintiffs claims support jurisdiction
in this court.

       This court is one of limited jurisdiction. Specifically, the Tucker Act grants the
court the authority to consider, "any claim against the United States founded either upon
the Constitution, or any Act of Congress or any regulation of an executive department, or
upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort." 28 U.S.C. § 1491(a)(l) (2012). "A
court may and should raise the question of its jurisdiction sua sponte at any time it
appears in doubt." Arctic Comer, Inc. v. United States, 845 F.2d 999, 1000 (Fed. Cir.
1988) (citation omitted).

III.   Analysis

        The claims presented in plaintiffs complaint are, by their nature, related to his
conviction and imprisonment. He seeks money damages as compensation for his
imprisonment. There are at least two impediments to this court's exercise of jurisdiction
over plaintiffs claims. First, for such a claim to fall within the jurisdiction of this court,
it must be founded on a conviction for a federal crime. See 28 U.S.C. § 1495 (2012).
Second, the conviction for a federal crime must have been reversed or set aside. See 28
U.S.C. § 2513 (2012). Plaintiff alleges in his complaint that he has been unjustly
convicted, but does not allege that his conviction has been reversed or set aside. ECF No.
1 at 1. Without this necessary prerequisite to suit, an unjust conviction claim filed in this
court must be dismissed for lack of jurisdiction. See, e.g., Salman v. United States, 69
Fed. Cl. 36, 39 (2005) ( citations omitted).

        To the extent that plaintiff intends to allege that the actions of Judge Lauck
violated his constitutional rights, jurisdiction is likewise lacking in this forum. It is well
settled that violations of a plaintiffs constitutional rights by a federal official do not fall
within this court's jurisdiction. Brown v. United States, 105 F .3d 621, 624 (Fed. Cir.
1997).




                                               2
•


    IV.    Conclusion

          The court does not possess subject matter jurisdiction over this suit and this case
    must be dismissed.

            Accordingly, the clerk's office is directed to RETURN plaintiff's February 26,
    2020, submission, UNFILED, to plaintiff for the above stated defect. The clerk's office
    is further directed to ENTER judgment for defendant DISMISSING plaintiff's
    complaint for lack of subject matter jurisdiction, without prejudice, pursuant to RCFC
    12(h)(3). Finally, the clerk's office is directed to REJECT any future filings from
    plaintiff that are not in compliance with this court's rules.

           IT IS SO ORDERED.




                                                 3